DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 10-14, 18-23, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over 2020/0028628 to Lei in view of 2018/0192356 to Trainin et al.

In regard claim 1, Lei teaches or discloses a method for wireless communications at a first wireless device (see Fig. 1, element 102), comprising:
transmitting, via a first beam, a first set of data and a first reference signal associated with the data on a data channel for beam refinement (see Figs. 1 and 2, paragraphs [0012], [0016], [0049], and [0056], a remote unit 102 may transmit a first reference signal on a first set of resource elements. The first reference signal is associated with a first data);
transmitting, via a second beam, a second set of data and a second reference signal on the data channel for the beam refinement (see paragraphs [0012], [0016], [0049], and [0056], the remote unit 102 may transmit a second reference signal on a second set of resource elements. In various embodiments, the second reference signal is associated with a second data); and

However, Trainin teaches or discloses receiving, from a second wireless device, beam refinement feedback information for the first beam and the second beam based at least in part on transmitting the first reference signal and the second reference signal on the data channel (see paragraphs [0043], [0045], [0055], [0057], [0059], and [0068], the apparatus comprising: process circuitry, configured to: receive a sector sweep feedback signal that includes a beam refinement protocol (BRP) request from a station; encode for transmission a BRP signal for a BRP process; decode BRP response signals from the station to determine a receive link margin; and responsive to completion of the BRP process, encode for transmission a link margin feedback signal with the receive link margin).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify apparatuses for retransmission indication of Lei by including receiving, from a second wireless device, beam refinement feedback information for the first beam and the second beam based at least in part on transmitting the first reference signal and the second reference signal on the data channel suggested by Trainin. This modification would provide to beamforming procedures and beam refinement protocol for data transfer may significantly improve link quality read on paragraph [0040].

In regard claims 2 and 19, Lei may not explicitly teach or disclose the method of claim 1, further comprising: 

However, Trainin teaches or discloses receiving an indication to perform the beam refinement, wherein transmitting the first reference signal and the second reference signal is based at least in part on the indication (see paragraphs [0040], [0043], [0049], [0055], [0059], [0068], [0086], [0095], [0106], and [0117]).
   Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify apparatuses for retransmission indication of Lei by including receiving an indication to perform the beam refinement, wherein transmitting the first reference signal and the second reference signal is based at least in part on the indication suggested by Trainin. This modification would provide to beamforming procedures and beam refinement protocol for data transfer may significantly improve link quality read on paragraph [0040].

In regard claims 3 and 20, Lei may not explicitly teach or disclose the method of claim 2, further comprising: transmitting a modulation and coding scheme request for adjusting a modulation and coding scheme based at least in part on receiving the indication to perform the beam refinement.
However, Trainin teaches or discloses transmitting a modulation and coding scheme request for adjusting a modulation and coding scheme based at least in part on receiving the indication to perform the beam refinement (see paragraph [0043]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify apparatuses for retransmission indication of Lei by 

In regard claims 4 and 21, Lei may not explicitly teach or disclose the method of claim 1, further comprising: receiving a beam sweep configuration for dynamic beam refinement procedures using the data channel. 
However, Trainin teaches or discloses receiving a beam sweep configuration for dynamic beam refinement procedures using the data channel (see paragraphs [0055], [0059], [0068], [0077], [0086], [0106], and [0126]).
 Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify apparatuses for retransmission indication of Lei by including receiving a beam sweep configuration for dynamic beam refinement procedures using the data channel suggested by Trainin. This modification would provide to beamforming procedures and beam refinement protocol for data transfer may significantly improve link quality read on paragraph [0040].

In regard claims 5 and 22, Lei teaches or discloses the method of claim 4, wherein the beam sweep configuration indicates a data channel slot structure for the beam refinement using the first reference signal and the second reference signal (see paragraphs [0007], [0008], [0009], [0049], [0058], [0060], [0062], [0068], and [0074], a remote unit 102 may transmit a first reference signal on a first set of resource elements. The first reference signal is associated with a first data. The remote unit 102 may transmit a second reference signal on a second set of resource elements. The second reference signal is associated with a second data, and the first data and the second data are different redundant versions of data. The first and second reference signals are the same; while in other, the first and second reference signals may be different, and the pattern of the first set of resource elements 504 may be the same as the pattern of the second set of resource elements 514).
Lei may not explicitly teach or disclose wherein the beam sweep configuration indicates a data channel slot structure for the beam refinement.
However, Trainin teaches or discloses wherein the beam sweep configuration indicates a data channel slot structure for the beam refinement (see paragraphs [0049], [0055], [0059], [0068], [0077], [0086], [0095], [0106], and [0117]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify apparatuses for retransmission indication of Lei by including wherein the beam sweep configuration indicates a data channel slot structure for the beam refinement suggested by Trainin. This modification would provide to beamforming procedures and beam refinement protocol for data transfer may significantly improve link quality read on paragraph [0040].

In regard claims 6 and 23, Lei may not explicitly teach or disclose the method of claim 4, wherein the beam sweep configuration indicates a number of beams to sweep for the beam refinement.

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify apparatuses for retransmission indication of Lei by including wherein the beam sweep configuration indicates a number of beams to sweep for the beam refinement suggested by Trainin. This modification would provide to beamforming procedures and beam refinement protocol for data transfer may significantly improve link quality read on paragraph [0040].

In regard claims 8 and 25, Lei teaches or discloses the method of claim 1, wherein the first reference signal and the second reference signal are each transmitted with a slot time interval of the data channel (see paragraphs [0008], [0011], [0013], [0016], [0048], [0058], [0060], [0068], and [0074]).

In regard claims 10 and 26, Lei may not explicitly teach or disclose the method of claim 1, wherein the beam refinement feedback information is received via a control information message, a radio resource control message, or a medium access control-control element. 
However, Trainin teaches or discloses wherein the beam refinement feedback information is received via a control information message, a radio resource control message, or a medium access control-control element (see paragraphs [0045], [0049], [0051], [0056], [0057]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify apparatuses for retransmission indication of Lei by 

In regard claims 11 and 27, Lei teaches or discloses the method of claim 1, wherein the first reference signal and the second reference signal comprise demodulation reference signals (see paragraphs [0048], [0049], [0058], [0060], [0068], [0069], and [0074]).

In regard claims 12 and 28, Lei teaches or discloses the method of claim 1, wherein the first wireless device is a user equipment, and wherein the data channel is a physical uplink shared channel (see paragraphs [0002], [0003], [0004], [0059], and [0060]).

In regard claim 13, Lei teaches or discloses the method of claim 1, wherein the first wireless device is a base station, and wherein the data channel is a physical downlink shared channel (see paragraphs [0002], [0045], [0062], [0064], and [0065]).

	In regard claim 18, Lei may not explicitly teach or disclose the method of claim 14, further comprising: receiving a feedback configuration for reporting beam feedback associated with beam refinement via the data channel.
	However, Trainin teaches or discloses receiving a feedback configuration for reporting beam feedback associated with beam refinement via the data channel (see paragraphs [0043], [0045], [0051], [0055], and [0058]).


In regard claim 14, Lei teaches or discloses a method for wireless communications at a second wireless device, comprising:
receiving, via a first beam of a first wireless device, a first set of data and a first reference signal associated with the data on a data channel for beam refinement (see paragraphs [0007], [0048], and [0058], a base unit 104 may receive a first reference signal transmitted on a first set of resource elements from a device. The first reference signal is associated with a first data); 
receiving, via a second beam of the first wireless device, a second set of data and a second reference signal on the data channel for the beam refinement (see paragraphs [0048], and [0058], the base unit 104 may also receive a second reference signal transmitted on a second set of resource elements from the device. In various embodiments, the second reference signal is associated with a second data, and the first data and the second data are different redundant versions of data).
Lei may not explicitly teach or disclose transmitting, to the first wireless device, beam refinement feedback information for the first beam and the second beam based at least in part on receiving the first reference signal and the second reference signal on the data channel.
responsive to receipt of the sector sweep beacon 422(J), the 403 may transmit the sector sweep feedback signal 424. The sector sweep feedback signal 424 may be encoded with information identifying the sector sweep beacon 422(J)).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify apparatuses for retransmission indication of Lei by including transmitting, to the first wireless device, beam refinement feedback information for the first beam and the second beam based at least in part on receiving the first reference signal and the second reference signal on the data channel suggested by Trainin. This modification would provide to beamforming procedures and beam refinement protocol for data transfer may significantly improve link quality read on paragraph [0040].

In regard claim 29, Lei teaches or discloses an apparatus for wireless communications at a first wireless device (see Fig. 2), comprising:
a processor (see Fig. 2, element 202),
memory coupled with the processor (see Fig. 2, elements 204 and 202); and 
instructions stored in the memory and executable by the processor to cause the apparatus to (see Fig. 2, paragraph [0051], the processor 202, in one embodiment, may include any known controller capable of executing computer-readable instructions and/or capable of performing logical operations): 
a remote unit 102 may transmit a first reference signal on a first set of resource elements. The first reference signal is associated with a first data);
transmit, via a second beam, a second set of data and a second reference signal on the data channel for the beam refinement (see paragraphs [0012], [0016], [0049], and [0056], the remote unit 102 may transmit a second reference signal on a second set of resource elements. In various embodiments, the second reference signal is associated with a second data); and
Lei may not explicitly teach or disclose receive, from a second wireless device, beam refinement feedback information for the first beam and the second beam based at least in part on transmitting the first reference signal and the second reference signal on the data channel.
However, Trainin teaches or discloses receive, from a second wireless device, beam refinement feedback information for the first beam and the second beam based at least in part on transmitting the first reference signal and the second reference signal on the data channel (see paragraphs [0043], [0045], [0055], [0057], [0059], and [0068], the apparatus comprising: process circuitry, configured to: receive a sector sweep feedback signal that includes a beam refinement protocol (BRP) request from a station; encode for transmission a BRP signal for a BRP process; decode BRP response signals from the station to determine a receive link margin; and responsive to completion of the BRP process, encode for transmission a link margin feedback signal with the receive link margin).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify apparatuses for retransmission indication of Lei by including receive, from a second wireless device, beam refinement feedback information for the 

In regard claim 30, Lei teaches or discloses an apparatus for wireless communications at a second wireless device (see Fig. 3), comprising:
a processor (see Fig. 3, element 302, paragraph [0057], processor 302), 
memory coupled with the processor (see Fig. 3, elements 302 and 304, paragraph [0057]); and
instructions stored in the memory and executable by the processor to cause the apparatus to (see Fig. 3, paragraphs [0057], and [0051]):
receive, via a first beam of a first wireless device, a first set of data and a first reference signal associated with the data on a data channel for beam refinement (see paragraphs [0007], [0048], and [0058], a base unit 104 may receive a first reference signal transmitted on a first set of resource elements from a device. In some embodiments, the first reference signal is associated with a first data); 
receive, via a second beam of the first wireless device, a second set of data and a second reference signal on the data channel for the beam refinement (see paragraphs [0048], and [0058], the base unit 104 may also receive a second reference signal transmitted on a second set of resource elements from the device. In various embodiments, the second reference signal is associated with a second data, and the first data and the second data are different redundant versions of data).

However, Trainin teaches or discloses transmit, to the first wireless device, beam refinement feedback information for the first beam and the second beam based at least in part on receiving the first reference signal and the second reference signal on the data channel (see paragraphs [0043], [0044], [0049], [0056], and [0059], responsive to receipt of the sector sweep beacon 422(J), the 403 may transmit the sector sweep feedback signal 424. The sector sweep feedback signal 424 may be encoded with information identifying the sector sweep beacon 422(J)).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify apparatuses for retransmission indication of Lei by including transmit, to the first wireless device, beam refinement feedback information for the first beam and the second beam based at least in part on receiving the first reference signal and the second reference signal on the data channel suggested by Trainin. This modification would provide to beamforming procedures and beam refinement protocol for data transfer may significantly improve link quality read on paragraph [0040].

Allowable Subject Matter
Claims 7, 9, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: 02/26/2022



/PHIRIN SAM/Primary Examiner, Art Unit 2476